DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       BRIAN A. SYMONETTE,
                             Appellant,

                                    v.

  CITY OF MIRAMAR, CITY OF MIRAMAR POLICE DEPARTMENT,
  STEPHANIE SYMONETTE, and SYMONETTE ACCOUNTING AND
                    INVESTMENTS, INC.,
                         Appellees.

                              No. 4D18-0738

                         [November 21, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Jeffrey R. Levenson, Judge; L.T. Case No. CACE 17-
003555.

  Brian A. Symonette, Moore Haven, pro se.

   Justin D. Luger and Samuel I. Zeskind of Weiss Serota Helfman Cole &
Bierman, P.L., Fort Lauderdale, for appellee City of Miramar and City of
Miramar Police Department.

PER CURIAM.

  Affirmed.

WARNER, DAMOORGIAN and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.